            Case 3:18-cv-30183-MGM Document 1 Filed 11/20/18 Page 1 of 3



                                UNITED STATES DISTRICT COURT
                                 DISTRICT OF MASSACHUSETTS

TRUSTEES OF IBEW LOCAL NO. 7 PENSION FUND,                            )
TRUSTEES OF IBEW LOCAL NO. 7 ANNUITY FUND,                            )
TRUSTEES OF IBEW LOCAL NO. 7 APPRENTICESHIP &                         )
TRAINING FUND, TRUSTEES OF IBEW LOCAL NO. 7                           )
LABOR MANAGEMENT COOPERATION FUND and                                 )
IBEW LOCAL UNION NO. 7,                                               )
                                                                      )
          Plaintiffs,                                                 )
                                                                      )
v.                                                                    ) C.A. No.
                                                                      )
UTILITY SERVICE NEW ENGLAND,                                          )
                                                                      )
      Defendant.                                                      )
__________________________________________________                    )

                                            COMPLAINT

          1. This is an action under the Employee Retirement Income Security Act of 1974

("ERISA"), 29 U.S.C. Sections 1132 and 1145, and Section 301 of the Labor Management

Relations Act of 1947 (hereinafter "LMRA"), 29 U.S.C. Section 185, to compel Utility Service

New England to make contributions and other payments owed to plaintiffs.

          2. Jurisdiction is conferred by 29 U.S.C. Sections 1132(e)(1) and (f) and 29 U.S.C.

Sections 185(a),(b) and (c ).

          3. Venue lies in this district pursuant to 29 U.S.C. Section 1132(e)(2) and U.S.C. Section

185(c).

          4. The IBEW Local No. 7 Pension Fund, the IBEW Local No. 7 Annuity Fund, the

Local No. 7 Apprenticeship & Training Fund and the Local No. 7 Labor Management

Cooperation Fund, are trusts established in accordance with 29 U.S.C. §186(c), are employee

pension benefit plans, employee welfare benefit plans, and a labor management fund, as defined


                                                  1
           Case 3:18-cv-30183-MGM Document 1 Filed 11/20/18 Page 2 of 3



by 29 U.S.C. §1002(1) and (2) and 29 U.S.C. §175, and are governed by the plaintiff Trustees

each of whom is a fiduciary to the plans as defined by 29 U.S.C. §1002(21).

       5. IBEW Local No. 7 (the “Union”) is a labor organization with its principal place of

business in Springfield, Massachusetts.

       6. Each of the Funds is a fund that is maintained pursuant to a collective bargaining

agreement between the Union and more than one employer, and is a fund to which more than one

employer is required to contribute for all covered work performed by employees working within

the territories defined by the agreement.

       7. Defendant Utility Service New England (the "Employer") is a corporation

incorporated and existing under the laws of the Commonwealth of Massachusetts and having a

place of business in Westfield, Massachusetts.

       8. The Employer is engaged in an industry affecting commerce as defined in ERISA, 29

U.S.C. Sections 1002(5), (11) and (12), and as defined in LMRA, 29 U.S.C. Sections 152(2), (6)

and (7).

       9. The Employer is and has been a party to a collective bargaining agreement (the

“Agreement”) with the Union at all times material herein.

       10. The Employer has failed to make contributions and remit employee payroll

withholdings to the plaintiffs for work performed by its employees as required by the

Agreement.

       11. The Employer has failed to submit to plaintiffs monthly reports of the number

of hours worked by each employee as required by the Agreement.

       12. The Agreement, the trust agreements governing the Funds and ERISA further

provide that, in the event the Employer fails to make its required contributions in a timely

                                                 2
          Case 3:18-cv-30183-MGM Document 1 Filed 11/20/18 Page 3 of 3



fashion, the Employer is obligated to the Funds, in addition to the principal amounts owed, for

interest from the date when the payment was due, liquidated damages and for all costs and

reasonable attorney's fees expended by the plaintiffs in any action collecting the delinquent

contributions.

       WHEREFORE, the plaintiffs demand judgment against the defendant as follows:

       1. That the defendant be ordered to submit the delinquent monthly reports of hours and

pay the plaintiffs the delinquent contributions due the plaintiffs plus prejudgment interest from

the date when each month's payment was due and liquidated damages pursuant to 29 U.S.C.

Section 1132(g)(2);

       2. That the defendant be ordered to make all future payments to plaintiffs and submit

monthly reports of hours in a timely manner in accordance with its collective bargaining

agreement;

       3. That the defendant be ordered to pay to the plaintiffs’ costs and disbursements,

including its reasonable attorney's fees in this action, pursuant to 29 U.S.C. Section 1132(g)(2)

       4. That the plaintiffs receive such other legal or equitable relief as this Court deems just

and proper.

Date: November 19, 2018                       Respectfully submitted,

                                              Thomas R. Landry
                                              BBO #625004 (tlandry@krakowsouris.com)
                                              KRAKOW, SOURIS & LANDRY, LLC
                                              225 Friend Street
                                              Boston, MA 02114
                                              (617) 723-8440 (phone)
                                              (617) 723-8443 (fax)


                                              /s/ Thomas R. Landry
                                              Attorney for Plaintiffs

                                                 3
